Title: From George Washington to Edward Carrington, 22 October 1798
From: Washington, George
To: Carrington, Edward

 

Dear Sir,
Mount Vernon 22d Octr 1798

To what cause, or causes, the delay in appointing Officers under the “Act, to augment the Army of the United States, and for other purposes” is to be ascribed, I am unable to say. I fear the spirit that was enkindled at the time of its Passing, has not a little evaporated.
No decisive plan has yet been formed for this purpose, that has come to my knowledge; but the Secretary of War having intimated to me the probability, that four of the twelve Regiments, and the Six Troops of Dragoons would be apportioned to the States south of Maryland; including Kentucky & Tennessee; and requesting me, to furnish him, with the names of suitable characters for the different grades of Officers for these Corps; transmitting at the same time a list of the Applicants, & of the Field Officers of the Revolutionary Army who had served to the end of the War, I am willing to render him all the aid in my power, but am unable to do it efficiently, without the assistance of others—more intimately acquainted with the late Southern Army than I was.
I take the liberty therefore, in a private, & confidential way, to request you, General Marshall & Colo. Heth (in all of whom I can confide) to meet together, as soon as you can, with any sort of convenience, and note such characters in the different grades as you conceive best qualified, and would do most honor to their country, in an active & spirited war, if such we are to be engaged in, as Officers.
To enable you to do this; and with a view to remind you of the old field Officers, as well as the present applicants, I send you, 1st a list of the former; 2dly a list of the latter, their places of residence, Rank applied for, and by whom recommended—and 3dly Pursuing the principle of the Secretary—an apportionment of these four Regiments and Six Troops of Dragoons among the Southern & Western States; by a medium between the Representation, and population of each. These Papers to be returned with the selected list.
You will perceive that this request relates more immediately to Virginia, but if there are any prominant characters in either of the others, for either grade of Officers, it would be obliging, to mention them also.

You will perceive further, that by the apportionment, a precise number of Officers, of the different grades, are required; but in your Selection, I had rather you should exceed, than fall short; and that I may understand the estimation in which they are held, let them be placed numerically.
In making your selection of Company Officers, some attention (as well for the benefit of Recruiting, as other considerations) should be had to a distribution of them through the State. And where Old Officers of celebrity, fit for the different grades can be obtained; who are in the prime of life, habituated to no bad courses, & are known to be well affected, they ought to be preferred. Next to these, young Gentlemen (not youths) of good educations & characters; and as far as it can be ascertained beforehand, possessing a high sense of honor, and love of Country should be brought forward—but in neither case a professed, or known enemy to Government, should be selected; for the same principles which lead them to oppose the Civil administration of their Country wd operate equally against the Military, and Caballing & Parties, would soon be the result.
You will please to consider this letter, its enclosures & all I have said on the subject, as communicated in confidence. and for particular reasons it is wished, that I may receive the result of your meeting and consultation soon—at any rate before the first or 2d of next month. With very great esteem & regard I am—Dear Sir Yr Most Obedt Servant

Go: Washington


P.S. If circumstances should prevent a meeting of all—the opinion of two, or yourself alone, is desired in the time mentioned.

